Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher S. Hermanson on 03/01/2022.
The application has been amended as follows: 
Amendment to the claims:

 	1. 	A ring frame holding mechanism for holding a lower surface of a ring frame under suction in a condition where said ring frame is set at a target position by using positioning means, an outer circumference of said ring frame being formed with four flat surfaces including a pair of first flat surfaces opposed in parallel to each other and a pair of second flat surfaces opposed in parallel to each other, a direction of opposition of said first flat surfaces being perpendicular to a direction of opposition of said second flat surfaces, said positioning means being adapted to abut against at least one of said pair of first flat surfaces and said pair of second flat surfaces, said ring frame holding mechanism comprising:
a table having an upper surface for mounting the lower surface of said at least one recess formed on the upper surface of said table, said at least one recess having an upper opening;
at least one[[a]] at least one recess so as to be exposed to said upper opening of said at least one recess;
a vacuum source for applying a vacuum to said at least one suction cup;
a suction passage for connecting said at least one suction cup to said vacuum source;
a first valve provided in said suction passage;
an air source for supplying air to said at least one suction cup;
an air supply passage for connecting said at least one suction cup to said air source; and
a second valve provided in said air supply passage;
said at least one suction cup having an upper end normally projecting upward from said upper opening of said at least one recess, the upper end of said at least one suction cup capable of being stored into said at least one recess by being depressed downward;
wherein when said first valve is closed and said second valve is opened to supply air from said air source to said at least one suction cup and discharge air from said at least one suction cup, an air layer is formed between the upper surface of said table and the lower surface of said ring frame to thereby bring said ring frame and the upper end of said at least one suction cup at least one suction cup downward, so that the upper end of said at least one suction cup becomes flush with the upper surface of said table, and said ring frame is set to said target position by said positioning means in such a floating condition of said ring frame, and
when said second valve is closed and said first valve is opened to apply the vacuum from said vacuum source to said at least one suction cup, said ring frame is held under suction on the upper end of said at least one suction cup.
2.  	The ring frame holding mechanism according to claim 1, further comprising:
a cylindrical bellows provided in said at least one recess for supporting said at least one suction cup;
wherein when said first valve is opened to hold said ring frame under suction on the upper end of said at least one suction cup, the upper end of said at least one suction cup is depressed downward by the lower surface of said ring frame, and a pressure inside said cylindrical bellows is reduced to a vacuum to produce a pressure difference between a reduced pressure inside said cylindrical bellows and an atmospheric pressure outside said cylindrical bellows, so that said cylindrical bellows is contracted by the atmospheric pressure, and said at least one suction cup is accordingly fully stored into said at least one recess, thereby allowing the upper surface of said table to support the lower surface of said ring frame.

3.	The ring frame holding mechanism according to claim 1, wherein said at least one recess includes a plurality of recesses formed on the upper surface of said table, each of said recesses having an upper opening and a 
4.	The ring frame holding mechanism according to claim 3, further comprising:
a cylindrical bellows provided in each of said plurality of recesses for supporting each said suction cup;
wherein when said first valve is opened to hold said ring frame under suction on the upper end of each of said suction cups, the upper end of each of said suction cups being depressed downward by the lower surface of said ring frame, and a pressure inside said cylindrical bellows in each of said plurality of recesses is reduced to a vacuum to produce a pressure difference between a reduced pressure inside said cylindrical bellows and an atmospheric pressure outside said cylindrical bellows, so that said cylindrical bellows is contracted by the atmospheric pressure, and said suction cups are accordingly fully stored into said recesses, thereby allowing the upper surface of said table to support the lower surface of said ring frame.

5.	The ring frame holding mechanism according to claim 1, 
6.	The ring frame holding mechanism according to claim 5, wherein said positioning means further includes a second fixed positioning member and a second movable positioning member on said upper surface of said table, wherein said second fixed positioning member and said second movable positioning member are on opposing sides of said upper surface, said second fixed positioning member and said second movable positioning member being configured to engage said pair of second flat surfaces.  
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a ring frame holding mechanism. However, the prior art of record have failed to teach at least the combination of the ring frame holding mechanism for holding a lower surface of a ring frame under suction in a condition where said ring frame is set at a target position by using positioning means, an outer circumference of said ring frame being formed with four flat surfaces including a pair of first flat surfaces opposed in parallel to each other and a pair of second flat surfaces opposed in parallel to each other, a direction of 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631